285 S.W.3d 838 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Timothy Rashaad BANKS, Defendant/Appellant.
No. ED 91624.
Missouri Court of Appeals, Eastern District, Division Three.
June 30, 2009.
Christopher A. Koster, Shaun J. Mackelprang, Terrence Michael Messonnier, Jefferson City, MO, for Plaintiff/Respondent.
Gail Gaus Renshaw, Robert Taffe, Jr., St. Louis, MO, for Defendant/Appellant.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.


*839 ORDER

PER CURIAM.
Timothy Rashaad Banks appeals from the trial court's judgment entered upon a jury verdict convicting him of robbery and armed criminal action. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court committed no reversible error. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).